PER CURIAM.
Appellant, Kimberly Hornback, appeals an order granting a performance agreement with a goal of terminating her parental rights, after an action adjudicating her minor son dependent. We affirm.
The paramount consideration in this, and every other child dependency case, is the welfare and best interest of the child. Fitzpatrick v. Department of Health & Rehabilitative Services, 515 So.2d 319 (Fla. 3d DCA 1987).
Although Florida Statutes provide for performance agreements, such agreements still have as their ultimate goal the welfare of the child. However, where that welfare precludes the return of the child to a parent, then it is appropriate to terminate the parental rights. See, e.g., Burk v. Department of Health & Rehabilitative Services, 476 So.2d 1275 (Fla.1985).
We find no error and affirm.